Order entered April 22, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01535-CR

                 JECOLE KEKEITH JACKSON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-54578-R

                                   ORDER

      Before the Court is court reporter Georgina Ware’s April 20, 2020 request

for additional time to file the reporter’s record in this appeal. We GRANT the

motion and ORDER the reporter’s record filed on or before May 26, 2020.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE